Citation Nr: 0327472	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for ovarian cancer, status 
post hysterectomy with bilateral salpingo-oophorectomy, 
claimed as due to use of a Dalkon Shield intrauterine device 
(IUD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for ovarian cancer, status 
post hysterectomy with bilateral salpingo-oophorectomy, 
claimed as due to use of a Dalkon Shield IUD during service.


REMAND

The veteran's service medical records show that she underwent 
gynecological insertion of a Dalkon Shield IUD in February 
1974 and that she complained of having some problems with the 
contraceptive device during outpatient treatment in July 
1974.

The veteran's post-service medical history shows that she had 
an ectopic pregnancy, tubal type, in 1989 and that in July 
1992 she was diagnosed with a Sertoli-Leydig tumor, stage I, 
grade III, of her right ovary.  Pathology analysis revealed 
the tumor to be malignant and in July 1992 she underwent a 
hysterectomy and bilateral salpingo-oophorectomy.  

In a September 1995 statement, a VA oncologist who examined 
the veteran expressed his opinion that the veteran's ovarian 
cancer was unrelated to her use of a Dalkon Shield during 
service.  However, in an August 1998 statement the veteran's 
private physician, Robert B. Domush, M.D., reported that he 
had reviewed the veteran's pertinent medical history and 
expressed his opinion that in all likelihood she sustained 
tubal damage secondary to her use of a Dalkon Shield IUD in 
service.  In light of this opinion, the case should be 
remanded for an opinion from the appropriate VA medical 
specialist to determine whether it is as likely as not that 
the veteran's ovarian cancer was etiologically related to 
tubal damage that resulted from her use of a Dalkon Shield 
IUD during service.  Preferably, the VA physician who 
examined the veteran in 1995 should be contacted as asked to 
provide this opinion by way of an addendum to his prior 
opinion.

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The veteran shold be scheduled for 
VA examinations by a gynecologist and an 
oncologist.  The examiners must have an 
review the claims folder in conjunction 
with their examinations.  The 
examination reports must include 
responses to the following items:

		A.  The examining gynecologist 
should state the diagnoses of all 
disabling gynecological conditions the 
veteran currently has.

		B.  The examining oncologist should 
state the diagnoses of disabling 
residuals of ovarian cancer the veteran 
currently has.

		C.  For each diagnosis reported in 
response to items A and B, the 
oncologist should state a medical 
opinion as to whether it is at least as 
likely as not that the disabling 
condition is the result of a disease or 
injury in service.  Each response should 
include a specific statement as to 
whether the veteran's use of a Dalkon 
Shield intrauterine device caused the 
disabling condition or caused an 
increase in the severity of a disabling 
condition.  

2.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are properly applied in the 
development of the cliam.

3.  If the claim is not resolved to the 
satisfaction of the veteran, the veteran 
and her representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


